Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 1 of 23 PageID #: 166




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  ILKB, LLC,

                                     Plaintiff,
                                                          Civil Action No.
         - against -                                      1:20-cv-04201-ARR-SJB



  ARDAMANDEEP SINGH, HARJINDER SINGH, FIT
  THEOREM INC., FIT THEOREM SUGARLAND, INC.,
  and FIT THEOREM FRIENDSWOOD, INC.,


                                     Defendants.

  And

  ARDAMANDEEP SINGH,


                                     Defendant/Counter-
                                     Plaintiff,
     -   against –

  ILKB, LLC, MICHAEL PARRELLA, and ILKB TOO,

  LLC,



  Counter-defendants/ Additional Defendants.




 AMENDED ANSWER AND DEFENSES OF DEFENDANTS ARDAMANDEEP SINGH,
 HARJINDER SINGH, FIT THEOREM INC., FIT THEOREM SUGARLAND, INC., AND
    FIT THEOREM FRIENDSWOOD, INC.TO PLAINTIFF’S COMPLAINT AND
                          COUNTERCLAIMS
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 2 of 23 PageID #: 167




        For their Answer and Affirmative Defenses to Plaintiff ILKB, LLC’s (“ILKB”) Complaint

 for Damages and Injunctive Relief (the “Complaint”), Defendants Ardamandeep Singh

 (“Ardamandeep”), Harjinder Singh (“Harjinder”), Fit Theorem, Inc. (“FTI”), Fit Theorem

 Sugarland, Inc. (“FTSI”), and Fit Theorem Friendswood, Inc. (”FTFI”) (collectively,

 “Defendants”), by their attorneys Einbinder & Dunn, LLP, state as follows:

                                      NATURE OF ACTION

    1. Defendants deny the allegations in paragraph 1 of the Complaint.

    2. Defendants deny the allegations in paragraph 2 of the Complaint.

    3. Defendants deny the allegations in paragraph 3 of the Complaint.

    4. Defendants deny the allegations in paragraph 4 of the Complaint.

    5. Defendants deny the allegations in paragraph 5 of the Complaint.

    6. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 6 of the Complaint.

    7. Defendants deny the allegations in paragraph 7 of the Complaint.

    8. Defendants admit that ILKB seeks damages and denies that ILKB is entitled to damages

 as alleged in paragraph 8 of the Complaint.

    9. Defendants admit that ILKB seeks injunctive relief in the Complaint and denies that it is

 entitled to such relief as alleged in paragraph 9 of the Complaint.

    10. Defendants deny the allegations in paragraph 10 of the Complaint.

                                          THE PARTIES

    11. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 11 of the Complaint, except that ILKB is or was the franchisor of

 iLoveKickboxing.com.



                                                  2
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 3 of 23 PageID #: 168




    12. Defendants admit the allegations in paragraph 12 of the Complaint.

    13. Defendants deny the allegations in paragraph 13 of the Complaint.

    14. Answering paragraph 14 of the Complaint, Defendants aver that Harjinder is a natural

 person and a citizen of the state of Texas and resides in Houston, Texas. Except as so stated,

 Defendants deny the allegations in paragraph 14 of the Complaint.

    15. Defendants admit the allegations in paragraph 15 of the Complaint.

    16. Answering paragraph 16 of the Complaint, Defendants aver that FTSI is a Texas

 corporation and is a fitness studio located at 2725-Q Town Center Blvd Sugarland, Texas. Except

 as so stated, Defendants deny the allegations in paragraph 16 of the Complaint.

    17. Answering paragraph 17 of the Complaint, Defendants aver that FTFI is a Texas

 corporation and is a fitness studio located at located at 405 West Parkwood Avenue, Friendswood,

 Texas. Except as so stated, Defendants deny the allegations in paragraph 17 of the Complaint.

                                SUBJECT MATTER JURISDICTION

    18. Answering paragraph 18 of the Complaint, Defendants aver that the Singhs are Texas

 citizens and deny having knowledge and information sufficient to form a belief as to the remaining

 allegations in paragraph 18.

    19. Answering paragraph 19 of the Complaint, this paragraph sets forth legal conclusions that

 to not require an answer. To the extent that an answer is required, Defendants deny the allegations

 in paragraph 19 of the Complaint.

    20. Answering paragraph 20 of the Complaint, this paragraph sets forth legal conclusions that

 to not require an answer. To the extent that an answer is required, Defendants deny the allegations

 in paragraph 20 of the Complaint.




                                                 3
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 4 of 23 PageID #: 169




                         PERSONAL JURISDICTION AND VENUE

    21. Defendants deny the allegations in paragraph 21 of the Complaint.

    22. Defendants deny the allegations in paragraph 22 of the Complaint.

    23. Defendants admit that Ardamandeep signed the Franchise Agreement and respectfully

 refer the Court to the Franchise Agreement for its terms, legal meaning, and import. As to the

 remaining Defendants, Defendants deny the allegations in paragraph 23 of the Complaint.

    24. Defendants deny the allegations in paragraph 24 of the Complaint.

    25. Defendants admit that Ardamandeep signed the Franchise Agreement and respectfully

 refer the Court to the Franchise Agreement for its terms, legal meaning, and import. As to the

 remaining Defendants, Defendants deny the allegations in paragraph 23 of the Complaint.

                     THE DEFENDANTS’ FRANCHISE AGREEMENT

    26. Answering paragraph 26 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 26

 of the Complaint.

    27. Answering paragraph 27 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 27

 of the Complaint.

    28. Answering paragraph 28 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 28

 of the Complaint.



                                               4
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 5 of 23 PageID #: 170




    29. Answering paragraph 29 of the Complaint, Defendants aver that pursuant to the Franchise

 Agreement, Ardamandeep opened two ILKB franchised studios within the Territory: the

 Sugarland Location and the Friendswood Location. Except as so stated, Defendants deny the

 allegations in paragraph 29 of the Complaint.

    30. Defendants deny the allegations in paragraph 30 of the Complaint.

    31. Answering paragraph 31 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 31

 of the Complaint.

    32. Answering paragraph 32 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 32

 of the Complaint.

    33. Answering paragraph 33 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 33

 of the Complaint.

    34. Answering paragraph 34 of the Complaint, Defendants admit that Ardamandeep signed

 the Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 34

 of the Complaint.

    35. Answering paragraph 35 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,



                                                 5
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 6 of 23 PageID #: 171




 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 35

 of the Complaint.

    36. Answering paragraph 36 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 36

 of the Complaint.

    37. Answering paragraph 37 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 37

 of the Complaint.

    38. Answering paragraph 38 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 38

 of the Complaint.

    39. Answering paragraph 39 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 39

 of the Complaint.

    40. Answering paragraph 40 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, Defendants deny the allegations in paragraph 40

 of the Complaint.

   ILKB’S INTELLECTUAL PROPERTY, TRADE SECRETS, AND CONFIDENTIAL
                           INFORMATION

                                               6
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 7 of 23 PageID #: 172




    41. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 41 of the Complaint.

    42. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 42 of the Complaint.

    43. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 43 of the Complaint

    44. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 44 of the Complaint.

    45. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 45 of the Complaint.

    46. Answering paragraph 46 of the Complaint, Defendants admit that Ardamandeep signed the

 Franchise Agreement, and respectfully refer the Court to the Franchise Agreement for its terms,

 legal meaning, and import. Except as so stated, the allegations in paragraph 46 of the Complaint

 are denied.

    47. The Singhs avers that during his franchise relationship with ILKB, the Singhs had access

 to certain information relating to ILKB’s franchise model. Except as so stated, Defendants deny

 the allegations in paragraph 47 of the Complaint.

    48. Defendants deny that ILKB carefully safeguards its confidential and proprietary business

 information. To the extent that the allegations of paragraph 48 of the Complaint purport to

 paraphrase or interpret the terms of the Franchise Agreement, Defendants respectfully refer the

 Court to the Franchise Agreement for its terms, legal meaning, and import. Except as so stated,

 Defendants deny the allegations in paragraph 48 of the Complaint.




                                                 7
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 8 of 23 PageID #: 173




    49. To the extent that the allegations of paragraph 49 of the Complaint purport to paraphrase

 or interpret the terms of the Franchise Agreement, Defendants respectfully refer the Court to the

 Franchise Agreement for its terms, legal meaning, and import. Except as so stated, Defendants

 deny the allegations in paragraph 49 of the Complaint.

    50. Answering paragraph 50 of the Complaint, Defendants aver that at some point during the

 five-year franchise relationship Ardamandeep and Harjinder met with representatives from ILKB,

 and deny the remaining allegations in paragraph 50 of the Complaint.

    51. Answering paragraph 51 of the Complaint, Defendants aver that Ardamandeep obtained

 some knowledge with respect to the personal fitness marketplace by virtue of having operated an

 ILKB franchise. Except as so stated, Defendants deny the remaining allegations in paragraph 51

 of the Complaint.

    52. Defendants deny having knowledge or information sufficient to form a belief as to the truth

 of the allegations in paragraph 52 of the Complaint.

    DEFENDANTS’ ALLEGED CONTRACTUAL BREACHES AND INTENTIONAL
           INTERFERENCE WITH THE ILKB FRANCHISE SYSTEM
    53. Defendants deny the allegations in paragraph 53 of the Complaint.

    54. Defendants deny the allegations in paragraph 54 of the Complaint.

    55. Defendants the allegations in paragraph 55 of the Complaint.

    56. Defendants deny the allegations in paragraph 56 of the Complaint.

    57. Answering paragraph 57 of the Complaint, Harjinder avers that on September 16, 2019 he

 purchased and registered the fittheorem.com domain name. Except as so stated, Defendants deny

 the remaining allegations in paragraph 57 of the Complaint.




                                                 8
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 9 of 23 PageID #: 174




    58. Answering paragraph 58 of the Complaint, Defendants aver that Harjinder informed ILKB

 that he had to shut down the Sugarland and Friendswood locations due to the COVID-19 pandemic

 and deny the remaining allegations in paragraph 58 of the Complaint.

    59. Defendants deny the allegations in paragraph 59 of the Complaint.

    60. Defendants aver that in August 2020, Harjinder started a business known as Fit Theorem,

 Inc. and deny the remaining allegations in paragraph 60 of the Complaint.

    61. Answering paragraph 61 of the Complaint, Defendants aver that on May 19, 2020 FTI

 posted a picture online of one of FTI’s trainers wearing the FTI logo. Defendants further aver that

 the “www.fittathome.com” website was created for ILKB customers to schedule virtual ILKB

 classes. Except as so stated, the allegations in paragraph 61 of the Complaint are denied.

    62. Answering paragraph 62 of the Complaint, Defendants aver that on May 26, 2020 FTI

 posted a picture online of one of FTI’s trainers wearing the FTI logo. Except as so stated, the

 allegations in paragraph 62 of the Complaint are denied.

    63. Defendants deny the allegations in paragraph 63 of the Complaint.

    64. Defendants aver that FTI made a Facebook post on July 29, 2020 thanking its customers

 and deny the remaining allegations in paragraph 64 of the Complaint.

    65. Defendants deny the allegations in paragraph 65 of the Complaint.

    66. Defendants deny the allegations in paragraph 66 of the Complaint.

    67. Defendants deny the allegations in paragraph 67 of the Complaint.

    68. Defendants deny the allegations in paragraph 68 of the Complaint.

    69. Defendants deny the allegations in paragraph 69 of the Complaint.

    70. Defendants cannot respond to the allegations in paragraph 70 of the Complaint because the

 allegations made in this paragraph are vague and ambiguous.



                                                 9
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 10 of 23 PageID #: 175




     71. Defendants deny the allegations in paragraph 71 of the Complaint.

     72. Defendants deny the allegations in paragraph 72 of the Complaint.

     73. Answering paragraph 73 of the Complaint, Ardamandeep avers that he received a letter

  from ILKB dated August 11, 2020. To the extent that the allegations in paragraph 73 are

  inconsistent with the August 11, 2020 letter, they are denied. To the extent that the allegations in

  paragraph 73 of the Compliant purport to paraphrase or interpret the terms of the Franchise

  Agreement, Defendants respectfully refer the Court to the Franchise Agreement for its terms, legal

  meaning, and import. Except as so stated, the allegations in paragraph 73 of the Complaint are

  denied.

     74. Answering paragraph 74 of the Complaint, to the extent that the allegations in paragraph

  74 refer to the August 11, 2020 letter referenced in paragraph 73 of the Complaint, to the extent

  that the allegations are inconsistent with the August 11, 2020 letter, they are denied. To the extent

  that the allegations in paragraph 74 of the Compliant purport to paraphrase or interpret the terms

  of the Franchise Agreement, Defendants respectfully refer the Court to the Franchise Agreement

  for its terms, legal meaning, and import. Except as so stated, the allegations in paragraph 74 of the

  Complaint are denied.

     75. Defendants deny the allegations in paragraph 75 of the Complaint.

                                    FIRST CAUSE OF ACTION

     76. Defendants reallege and incorporate their answers to paragraphs 1-75 as though fully set

  forth herein.

     77. Defendants deny the allegations in paragraph 77 of the Complaint.

     78. Defendants deny the allegations in paragraph 78 of the Complaint.




                                                   10
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 11 of 23 PageID #: 176




     79. Answering paragraph 79 of the Complaint, Defendants respectfully refer the Court to the

  Franchise Agreement for its terms, legal meaning, and import. Except as so stated, the allegations

  in paragraph 79 of the Complaint are denied.

     80. Defendants deny the allegations in paragraph 80 of the Complaint.

     81. Defendants deny the allegations in paragraph 81 of the Complaint.

     82. Defendants deny the allegations in paragraph 82 of the Complaint.

     83. Defendants deny the allegations in paragraph 83 of the Complaint.

     84. Defendants deny the allegations in paragraph 84 of the Complaint.

                                 SECOND CAUSE OF ACTION

     85. Defendants reallege and incorporate their answers to paragraphs 1-84 as though fully set

  forth herein.

     86. Defendants deny the allegations in paragraph 86 of the Complaint.

     87. Defendants deny the allegations in paragraph 87 of the Complaint.

     88. Defendants deny the allegations in paragraph 88 of the Complaint.

     89. Defendants deny the allegations in paragraph 89 of the Complaint.

     90. Defendants deny the allegations in paragraph 90 of the Complaint.

     91. Defendants deny the allegations in paragraph 91 of the Complaint.

     92. Defendants deny the allegations in paragraph 92 of the Complaint.

                                  THIRD CAUSE OF ACTION

     93. Defendants reallege and incorporate their answers to paragraphs 1-92 as though fully set

  forth herein.

     94. Defendants deny the allegations in paragraph 94 of the Complaint.

     95. Defendants deny the allegations in paragraph 95 of the Complaint.



                                                 11
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 12 of 23 PageID #: 177




      96. Defendants deny the allegations in paragraph 96 of the Complaint.

      97. Defendants deny the allegations in paragraph 97 of the Complaint.

      98. Defendants deny the allegations in paragraph 98 of the Complaint.

      99. Defendants deny the allegations in paragraph 99 of the Complaint.

      100.        Defendants deny the allegations in paragraph 100 of the Complaint.

      101.        Defendants deny the allegations in paragraph 101 of the Complaint.

                                  FOURTH CAUSE OF ACTION

      102.        Defendants reallege and incorporate their answers to paragraphs 1-101 as though

  fully set forth herein.

      103.        Defendants deny the allegations in paragraph 103 of the Complaint.

      104.        Defendants deny the allegations in paragraph 104 of the Complaint.

      105.        Defendants deny the allegations in paragraph 105 of the Complaint.

                                   FIFTH CAUSE OF ACTION

      106.        Defendants reallege and incorporate their answers to paragraphs 1-105 as though

  fully set forth herein.

      107.        Defendants deny the allegations in paragraph 107 of the Complaint.

      108.        Defendants deny the allegations in paragraph 108 of the Complaint.

      109.        Defendants deny the allegations in paragraph 109 of the Complaint.

      110.        Defendants deny the allegations in paragraph 110 of the Complaint.

      111.        Defendants deny the allegations in paragraph 110 of the Complaint.

      112.        Defendants deny the allegations in paragraph 110 of the Complaint.

      113.        Defendants deny the allegations in paragraph 110 of the Complaint.

      114.        Defendants deny the allegations in paragraph 110 of the Complaint.



                                                 12
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 13 of 23 PageID #: 178




                     NOTICE OF INTENT TO SEEK INJUNCTIVE RELIEF

      115.        Defendants reallege and incorporate their answers to paragraphs 1-114 as though

  fully set forth herein.

      116.        Defendants deny the allegations in paragraph 116 of the Complaint.

                                 FIRST AFFIRMATIVE DEFENSE

      1. Any allegation not expressly admitted herein is denied.

                               SECOND AFFIRMATIVE DEFENSE

      2. The claims in the Complaint fail to state a claim against Defendants upon which relief can

  be granted.

                                THIRD AFFIRMATIVE DEFENSE

      3. The claims in the Complaint are barred by the doctrines of laches. Defendants have been

  prejudiced by Plaintiff’s unduly long delay before commencing this action.

                               FOURTH AFFIRMATIVE DEFENSE

      4. The Complaint and the relief it seeks are barred by the doctrine of equitable estoppel.

                                FIFTH AFFIRMATIVE DEFENSE

      5. The Complaint and the relief it seeks are barred by Plaintiff’s own wrongful actions or

  omissions, the doctrine of unclean hands, and Defendants are entitled to offset any damages owed

  to them.

                                SIXTH AFFIRMATIVE DEFENSE

      6. Plaintiff is not entitled to any attorney fees, costs, or punitive damages.




                                                   13
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 14 of 23 PageID #: 179




                              SEVENTH AFFIRMATIVE DEFENSE

     7. Defendants’ alleged actions and/or inactions were not the proximate cause of Plaintiff’s

  alleged damages.

                               EIGHTH AFFIRMATIVE DEFENSE

     8. The Complaint and the relief it seeks are barred because the alleged agreement lacks

  consideration.

                                 NINTH AFFIRMATIVE DEFENSE

     9. The Complaint and the relief it seeks are barred because the alleged agreement is

  unconscionable.

                                 TENTH AFFIRMATIVE DEFENSE

     10. Plaintiff failed to perform its obligations under the Agreement and therefore cannot recover

  for breach of the Agreement.

                             ELEVENTH AFFIRMATIVE DEFENSE

     11. The Court does not have personal jurisdiction over Harjinder, FTI, FTSI, and FTFI.



                                       COUNTERCLAIMS
         1.        Defendant/Counter-plaintiff Ardamandeep Singh (“Counter-plaintiff”) seeks to

  recover damages for fraud and breach of contract in connection with Defendants’ sale of an ILKB

  franchised kickboxing studio to Counter-plaintiff. In brief, ILKB made false, fraudulent, and

  unsupported representations that ILKB franchisees broke even in a matter of weeks and generated

  certain levels of revenues and profits; that the franchise was ideal for absentee owners; and that




                                                 14
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 15 of 23 PageID #: 180




  ILKB would handle virtually all marketing, which would result in more than enough memberships

  to make the franchise profitable, among others set forth more fully below.

         2.      In reliance upon ILKB’S representations and omissions, Counter-plaintiff entered

  into a franchise agreement on July 29, 2015 (the “Franchise Agreement”), a copy of which is

  annexed hereto as Exhibit A. Pursuant to the Franchise Agreement, Counter-plaintiff operated two

  ILKB studios: one in Friendswood, Texas, and one in Sugarland, Texas (the “Studios”).

         3.      After investing approximately $200,000 in building out and equipping each of the

  Studios, the Studios failed to perform as promised, and Counter-plaintiff discovered that ILKB’s

  representations had been false.

         4.      Moreover, ILKB breached its agreement to provide marketing and other support to

  Counter-plaintiff and failed to meet its obligations under Section 6.2 of the Franchise Agreement.

         5.      As a result of ILKB’s breaches, including abandonment of the franchise system,

  and failure to provide any required support to Counter-plaintiff, including during the COVID-19

  pandemic, Counter-plaintiff terminated the Franchise Agreement in July 2020.

         6.      Counter-plaintiff now seeks to recover his damages, in an amount to be proven at

  trial but in no event no less than $500,000 for which all defendants are liable.

         7.      Counter-plaintiff also seeks a declaratory judgment that he properly terminated the

  Franchise Agreement.

                                              PARTIES

         8.      Counter-plaintiff Ardamandeep Singh is an individual who, at all relevant times,

  resided in and was a citizen of Texas.

         9.      On information and belief, Counter-defendant ILKB LLC was at all times a New

  York limited liability company with an office located at 1844 Lansdowne Avenue, Merrick, New



                                                   15
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 16 of 23 PageID #: 181




  York. On information and belief, ILKB’s members are citizens of the State of New York. ILKB is

  or was a franchisor of the iLoveKickboxing franchise system.

         10.     On information and belief Additional Defendant on the Counterclaim Michael

  Parrella is a citizen of the state of New York. Parrella is the chief executive officer and a member

  of ILKB, LLC.

         11.     On information and belief, Additional Defendant on the Counterclaim ILKB TOO,

  LLC (“ILKB TOO”) is a Florida limited liability company with an office located at 210 Lake

  Harris Drive, Lakeland, Florida and is authorized to and transacts business in the State of New

  York. On information and belief, the members of ILKB TOO are citizens of the states of California

  and Florida.

         12.      On information and belief, a merger or de facto merger took place whereby ILKB

  TOO effectively took over ILKB and such merger or de facto merger involves (i) continuity of

  ownership in that existing ILKB member or equity owner, Parrella, directly or indirectly, retained

  an interest in ILKB, its business and/or its assets following the merger; (ii) cessation or dissolution

  of the acquired ILKB entity soon following the merger; (iii) assumption by successor ILKB TOO

  of liabilities ordinarily necessary for the uninterrupted continuation of the acquired ILKB business;

  and (iv) continuity of certain management, personnel, assets and general business operations.

         13.     On information and belief, (i) ILKB TOO expressly or impliedly assumed the ILKB

  predecessor’s tort liability, including liabilities to the Counter-plaintiff, in connection with the

  merger or de facto merger; (ii) the merger or de facto merger resulted in a consolidation of ILKB

  TOO with ILKB; (iii) following the merger or de facto merger, the surviving business is a mere

  continuation of the ILKB predecessor; or (iv) the merger or de facto merger was entered into




                                                    16
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 17 of 23 PageID #: 182




  fraudulently or wrongfully to avoid ILKB's liabilities to the Counter-plaintiff and other similarly

  situated franchisees.

                                   JURISDICTION AND VENUE

         14.     This Court has jurisdiction over these counterclaims under 28 U.S.C. §1332, as

  Counter-plaintiff and Counter-defendants and additional Defendants are citizens of different states,

  and the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs. This

  Court also has jurisdiction over these counterclaims under 28 U.S.C. §1367 as the counterclaims

  are so related to Plaintiff/Counter-defendant’s claims in the action within such original jurisdiction

  that they form part of the same case or controversy.

         15.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Counter-

  defendants, ILKB and additional Defendant Parrella, and are residents and citizens of this district

  with their principal place of business within this district; Additional Defendant ILKB TOO, is the

  successor by merger to Counter-defendant, ILKB; and Counter-defendants have sufficient contacts

  to subject them to personal jurisdiction in this Court.

                                                FACTS

         16.     Counter-plaintiff became interested in purchasing an ILKB franchise in 2015 and

  began discussing said purchase with ILKB around April 2015.

         17.     Counter-plaintiff spoke with ILKB representatives, including Michael Parrella

  (“Parrella”) and Scott Ferrari (“Ferrari”), ILKB’s Director of Franchise Development, about the

  ILKB franchise system on multiple occasions in the summer of 2015. Counter-plaintiff also

  attended ILKB’s “Discovery Day” meeting for prospective franchisees to learn about the franchise

  on July 26-27, 2015, conducted by Parrella and Ferrari.

         18.     Over the course of Counter-plaintiff’s discussions with representatives of ILKB

  including Parrella and Ferrari, during Discovery Day and prior to signing the Franchise
                                                   17
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 18 of 23 PageID #: 183




  Agreement, ILKB made the following representations to Counter-plaintiff concerning franchisees

  in the ILKB franchise system to induce him to sign the Franchise Agreement, which were later

  discovered to be false:

                  a. ILKB made the representation that franchisees in the ILKB system break even

                      in weeks or months; of opening their franchise with 200 members paying

                      $135.00/month each which would generate $27,000/month, and costs would

                      be at or below $25,000/month;

                  b. ILKB told Counter-plaintiff that franchisees in the ILKB system were able to

                      operate the franchises as absentee owners and spent only about 1-2 hours a

                      week running their franchises, and that they were able to keep other full-time

                      employment;

                  c. ILKB told Counter-plaintiff that ILKB’s marketing generated at least 100 trial

                      members per month starting when their studios opened; and

                  d. ILKB told Counter-plaintiff that the historical rate of trial to membership

                      conversion rates were in the 70-80% range.

         19.     In reliance on the above representations of ILKB, Counter-plaintiff decided to

  purchase an ILKB franchise.

         20.     Over the years after signing the Franchise Agreement, Counter-plaintiff discovered

  that all of the aforementioned representations were false and misleading. On information and

  belief, there was no basis for these representations. In fact, prior to the representations being made:

                  a. On information and belief, franchisees did not break even in weeks or months,

                      as their costs greatly exceeded their revenue even with 200 paying members;

                  b. Most ILKB franchisees were not able to operate as absentee owners;



                                                    18
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 19 of 23 PageID #: 184




                  c. ILKB’s marketing only generated about 30 trial memberships per month;

                  d. Conversion rates for franchisees were in the 30-40% range.

         21.     In reliance on the ILKB Counter-defendants’ fraud and misrepresentations in

  paragraph 18, Counter-plaintiff were induced to sign the Franchise Agreement. As a result,

  Counter-plaintiff incurred no less than $500,000 in damages.

         22.     Despite ILKB’s representations that franchisees would break even with 200

  members per month, Counter-plaintiff’s costs greatly exceeded his revenue, even with 200

  members per month.

         23.     Despite ILKB’s assurance at the Discovery Day meeting that its studios could be

  run by “absentee” owners, requiring only 1-2 hours per week of work by the owner, Counter-

  plaintiff had to commit full-time effort to running his franchise. Counter-plaintiff converted an

  average of 30-40% of trials to memberships rather than the 70-80% promised.

         24.     In addition to the misrepresentations discussed above, ILKB also breached its

  Franchise Agreement with Counter-plaintiff.

         25.     Specifically, despite collecting a marketing fee as provided for in the Franchise

  Agreement, ILKB’s marketing completely failed Counter-plaintiff. Counter-plaintiff was forced

  to hire a third-party marketing company in order to survive and spent in excess of $100,000 in

  outside marketing costs.

         26.     Parrella resigned as ILKB’s CEO in January of 2020, but he abandoned the

  franchise system long before that. From the summer of 2019 onward, ILKB stopped providing

  support to Counter-plaintiff. Specifically, ILKB reduced staff and was unresponsive to franchisees

  including Counter-plaintiff; reduced the marketing that they provided (which was already




                                                 19
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 20 of 23 PageID #: 185




  insufficient); failed to provide training support; and otherwise stopped complying with their

  obligations under the Franchise Agreement.

         27.     ILKB’s lack of support to its franchisees got substantially worse at the outset of the

  COVID-19 pandemic. From March through mid-May of 2020, fitness studios were shut down by

  the State of Texas due to the COVID-19 pandemic. During that time, ILKB provided no support

  whatsoever to keep the Studios operating. ILKB failed to provide guidance and best practices at

  the inception or and during the pandemic and failed to provide opening procedures and best

  practices tailored to each state’s recommended and/or required pandemic response guidelines or

  regulations to assist in the reopening process. Counter-plaintiff were forced to create content for

  their members entirely on their own.

         28.     On July 29, 2020, Counter-plaintiff terminated the Franchise Agreement due to

  ILKB’s non-curable breaches.

         29.     In addition, as a result off ILKB’s breaches of contract and abandonment of the

  franchise system, Counter-plaintiff incurred no less than $500,000 in damages.

                           AS AND FOR A FIRST COUNTERCLAIM
                                         Breach of Contract

         30.     Counter-plaintiff repeats and realleges all of the allegations set forth in the

  preceding paragraphs as though fully set forth herein.

         31.     Counter-plaintiff and ILKB entered into a valid Franchise Agreement.

         32.     As set forth more fully above, ILKB breached the Franchise Agreement by failing

  to market the franchise and abandoning its support obligations under the Franchise Agreement.

         33.     At all relevant times, Counter-plaintiff complied with all of his obligations under

  the Franchise Agreement.



                                                  20
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 21 of 23 PageID #: 186




          34.     As a result of ILKB’s breaches, Counter-plaintiff has been damaged in an amount

  to be determined at trial but in excess of $500,000. Counter-plaintiff is entitled to recover the losses

  that it has suffered as a result of ILKB’s fraud, for which all Counter-defendants and additional

  Defendants are jointly and severally liable.

                           AS AND FOR A SECOND COUNTERCLAIM
                                          Common Law Fraud

          35.     Counter-plaintiff repeats and realleges all of the allegations set forth in the

  preceding paragraphs as though fully set forth herein.

          36.     ILKB and Parrella made false representations and fraudulent omissions in their

  communications with Counter-plaintiff regarding, among other things, the performance of

  franchises in the ILKB system prior to the time Counter-plaintiff signed the franchise agreement;

  and the costs of the operations, as set forth in paragraph 18 above.

          37.     ILKB and Parrella knew these representations were false and made them with the

  intent that Counter-plaintiff would rely upon them to his detriment.

          38.     Counter-plaintiff justifiably relied upon ILKB’s and Parrella’s misrepresentations

  and incurred damages as a result.

          39.     Counter-plaintiff is entitled to recover the losses that it has suffered as a result of

  ILKB’s fraud, for which all Counter-defendants and additional Defendants are jointly and

  severally liable.

                            AS AND FOR A THIRD COUNTERCLAIM
                                      Negligent Misrepresentation

          40.     Counter-plaintiff repeats and realleges all of the allegations set forth in the

  preceding paragraphs as though fully set forth herein.



                                                    21
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 22 of 23 PageID #: 187




         41.     ILKB negligently made false representations in the course of the sale of the

  franchise and that they knew to be contrary to the truth and knowing that Counter-plaintiff would

  rely upon them.

         42.     As    a   result   of   Counter-plaintiff’s   reliance   upon   ILKB’s   negligent

  misrepresentations, Counter-plaintiff has incurred damages which he is entitled to recover.

                           AS AND FOR A FOURTH COUNTERCLAIM
                                            Attorney’s Fees

         43.     Pursuant to Section 14.4 of the Franchise Agreement, Counter-plaintiff is entitled

  to recover reasonable legal fees and other expenses in connection with this action.

                               AS AND FOR A FIFTH COUNTERCLAIM
                                         Declaratory Judgment
         44.     ILKB materially breached the franchise agreement, most significantly, by

  abandoning the franchise system and its obligations under the Franchise Agreement.

         45.     Section 13.1 of the Franchise Agreement provides that if ILKB is in material breach

  of the Agreement, a franchisee may terminate by giving prior written notice setting forth the

  asserted breach and providing 30 days in which to cure the default.

         46.     Counter-plaintiff provided written notice of the breach. ILKB made no effort to

  address or attempt to cure any of the breaches cited by Counter-plaintiff. In any event, ILKB’s

  abandonment of the franchise system constitutes an uncurable breach.

         47.     Accordingly, Counter-plaintiff seeks a declaration that the Franchise Agreement

  was terminated in accordance with its terms on July 29, 2020.

         WHEREFORE, Defendants/Counter-plaintiff respectfully pray that judgment be entered

  in their favor as follows:




                                                  22
Case 1:20-cv-04201-ARR-SJB Document 23 Filed 12/28/20 Page 23 of 23 PageID #: 188




               A.          That the claims in Plaintiff’s Complaint be dismissed, with prejudice, at
                           Plaintiff’s cost;

               B.          That on the first through third Counterclaims, Defendant/Counter-
                           plaintiff be awarded damages in an amount to be determined by the
                           Court but believed to be in excess of $500,000; on the fourth
                           counterclaim, interest, costs, and reasonable attorney’s fees; and on the
                           fifth counterclaim that the Court declare that Counter-plaintiff properly
                           terminated the Franchise Agreement;

               C.          That Defendants/Counter-plaintiff be awarded such other relief as
                           justice requires.

                                         JURY DEMAND
        The Counter-plaintiff hereby demands a trial by jury of all issues so triable.
  Dated: December 28, 2020
                                                      Respectfully submitted,

                                                      By: /s/ Michael Einbinder
                                                      Michael Einbinder
                                                      Jacqueline Valenza
                                                      EINBINDER & DUNN, LLP
                                                      112 Madison Avenue, 8th Floor
                                                      New York, New York 10016
                                                      Tel.: (212) 391-9500
                                                      Fax: (212) 391-9025
                                                      E-Mail: me@ed-lawfirm.com




                                                 23
